Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 4, 2019

                                      No. 04-19-00759-CV

                         IN THE INTEREST OF Z.L.M.C, A CHILD

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01569
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        In the underlying suit to terminate the parent-child relationship, Appellant sought a court
order for pretrial genetic testing. See TEX. FAM. CODE ANN. § 161.005(c); In re C.E., 391
S.W.3d 200, 203 (Tex. App.—Houston [1st Dist.] 2012, no pet.). After a hearing, on September
5, 2019, the trial court signed the order which denied the motion and dismissed the suit; the trial
court did not order the parent-child relationship terminated.
       Appellant filed a request for findings of fact and conclusions of law on September 25,
2019, and a notice of appeal on October 23, 2019.
       Because the notice of appeal appeared to be untimely for an accelerated appeal, on
November 12, 2019, we ordered Appellant to show cause in writing how the notice of appeal
was timely and this court has jurisdiction in this appeal.
       Appellant’s timely filed written response noted the change to Family Code section
109.002, effective September 1, 2017, that now applies accelerated appeal procedures to “a suit
in which termination of the parent-child relationship is ordered,” TEX. FAM. CODE ANN.
§ 109.002(a-1) (emphasis added), rather than the former statute which applied accelerated appeal
procedures to “an appeal in which the termination of the parent-child relationship is in issue,” see
Act of April 29, 2011, 82d Leg., ch. 75, § 3, 2011 Tex. Gen. Laws 348, 349 (emphasis added).
       Our November 12, 2019 show cause order is SATISFIED. The procedures for a regular
appeal apply. See TEX. FAM. CODE ANN. § 109.002; TEX. R. APP. P. 26.1(a), 38.6.
       Appellant’s brief is due THIRTY DAYS from the date of this order.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court